RENDERED: APRIL 1, 2022; 10:00 A.M.
                          NOT TO BE PUBLISHED

                  Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-1615-MR

JEWELL HALL                                                         APPELLANT


                APPEAL FROM MCCRACKEN CIRCUIT COURT
v.              HONORABLE TIMOTHY KALTENBACH, JUDGE
                         ACTION NO. 19-CR-00563


COMMONWEALTH OF KENTUCKY                                              APPELLEE


                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: CALDWELL, GOODWINE, AND LAMBERT, JUDGES.

CALDWELL, JUDGE: Appellant Jewell Hall appeals the trial court’s order

denying his motion to suppress evidence found in his vehicle following an

encounter with police. Having reviewed the record and the briefs of the parties, we

affirm the trial court.
                                      FACTS

             On May 10, 2019, Paducah Police Department Officer Justin Canup

(“Canup”) was on patrol. At approximately 6:00 a.m., Canup was dispatched to

respond to a report of a black SUV being stationary in the middle of a street with

the lights on and the engine running. According to a citizen report, the SUV was

impeding traffic flow and had been idling there for at least two hours.

             When Canup arrived on the scene, he parked behind a work van

which had parked behind the black SUV, ostensibly because the van could not

proceed down the street due to the SUV blocking the road. Canup, without

activating his emergency lights, parked his cruiser behind the van and got out. He

walked around the rear of the work van and as he did so, the brake lights on the

SUV engaged and the SUV pulled away. The SUV had tinted windows, so Canup

had been unable to determine if anyone was inside prior to it pulling away.

             Canup got back in his cruiser and followed the SUV. The SUV pulled

into the parking lot of a nearby apartment complex and Canup pulled up behind the

SUV with his lights now engaged. The Appellant, Jewell Hall (“Hall”), alit from

the driver’s side of the vehicle with his hands above his head. He followed

Canup’s instructions to walk backwards towards Canup, with his arms raised. Hall

complied when he was instructed to lift his t-shirt from his waist so Canup could

ensure he had no weapon tucked in his waistband. When backup arrived, Hall was


                                         -2-
handcuffed and officers approached the SUV to ensure no one else was inside.

They then determined that Hall had been alone in the vehicle.

               Canup spoke with Hall. Hall admitted that he had been drinking the

evening before and fell asleep, leaving the vehicle running in the street while

waiting for a friend. Canup then conducted field sobriety tests and determined

Hall was impaired. Hall was handcuffed and placed under arrest. The officers

then searched the SUV and a handgun was found by police in the center console.

Hall was charged with operating a motor vehicle while under the influence of

alcohol or drugs, first offense, and possession of a handgun by a convicted felon.

               Hall filed a motion to suppress, arguing that the stop of his vehicle

and the search of his person were improper.1 Following a suppression hearing, his

motion was denied. The trial court found that Hall was challenging only the stop

of the vehicle and the seizure of his person and that the stop was supported by

reasonable suspicion that Hall was engaged in criminal activity, to wit, the failure

to have a license plate on the vehicle.2 The court also cited the fact the SUV was

impeding traffic and was reported to have been doing so for a couple of hours, as

well as Hall’s act of pulling away as Canup was approaching the vehicle.


1
 The motion to suppress filed in McCracken Circuit Court summarily alleges that “reasonable
suspicion to detain him did not exist” and “probable cause to search and arrest him did not exist.”
The motion does not allege that the search of the vehicle was illegal.
2
 Canup could not see the temporary tag in the rear window at the time he was approaching the
vehicle when it was stopped in the middle of the road because of the tinted windows.

                                               -3-
             The charge of operating a motor while under the influence was later

dismissed. Hall was tried by a jury on the remaining handgun charge and was

found guilty and was sentenced to a term of imprisonment of seven (7) years. He

now appeals, arguing that the trial court wrongfully denied his motion to dismiss.

                            STANDARD OF REVIEW

             On appellate review of a trial court’s ruling on a motion to suppress

evidence, the reviewing court will not disturb the trial court’s findings of fact

unless found to be clearly erroneous and will review the application of the law to

those factual findings de novo. “When reviewing a trial court’s denial of a motion

to suppress, we utilize a clear error standard of review for factual findings and a de

novo standard of review for conclusions of law.” Jackson v. Commonwealth, 187

S.W.3d 300, 305 (Ky. 2006) (citing Welch v. Commonwealth, 149 S.W.3d 407,

409 (Ky. 2004)).

                                     ANALYSIS

             On appeal, Hall continues the challenge only to the stop of his vehicle,

arguing that it was improper. Hall argues that as the officer did not activate his

emergency equipment at first approach when he was parked in the middle of the

street with his engine running, he did nothing wrong in pulling away. Therefore,

he argues, his act of pulling away as the officer approached on foot could not be

the basis for the officer following him and activating his lights to effectuate an


                                          -4-
actual stop of his vehicle after he pulled away. Hall further argues that the fact the

vehicle he was driving did not have a license plate in the frame, but rather had a

temporary tag in the back window of the vehicle, which was difficult for the officer

to see as the window was tinted, was not a legitimate reason for an encounter with

a citizen. We disagree.

              First, we hold that when Canup first approached Hall’s vehicle when

it was parked on the street, he did not “stop” the vehicle. As the parties point out,

“[p]olice officers are free to approach anyone in public areas for any reason.”

Commonwealth v. Banks, 68 S.W.3d 347, 349-50 (Ky. 2001). As the vehicle was

already parked when Canup attempted to approach it before it pulled away, such

was not a “stop.”3

              As he walked towards the vehicle, Canup did not see a license plate

on the SUV and the vehicle suddenly drove off as he was walking towards it, so


3
       A police officer may approach a person, identify himself as a police officer and
       ask a few questions without implicating the Fourth Amendment. A “seizure”
       occurs when the police detain an individual under circumstances where a
       reasonable person would feel that he or she is not at liberty to leave. Where a
       seizure has occurred, “if police have a reasonable suspicion grounded in specific
       and articulable facts, that a person they encounter was involved in or is wanted in
       connection with a completed felony,” then they may make a Terry [v. Ohio, 392
       U.S. 1, 22, 88 S. Ct. 1868, 1880, 20 L. Ed. 2d 889 (1968)] stop to investigate that
       suspicion. Evaluation of the legitimacy of an investigative stop involves a two-
       part analysis. First, whether there is a proper basis for the stop based on the
       police officer’s awareness of specific and articulable facts giving rise to
       reasonable suspicion. Second, whether the degree of intrusion was reasonably
       related in scope to the justification for the stop.

Baltimore v. Commonwealth, 119 S.W.3d 532, 537-38 (Ky. App. 2003) (citations omitted).

                                               -5-
Canup returned to his cruiser and then activated his emergency equipment. We

hold these facts, coupled with the report that the vehicle had been situated blocking

the street for quite a while, formed a reasonable suspicion to support Canup

following the vehicle with lights engaged and then stopping the vehicle.4 After

activating his lights and following the SUV, Canup only then effectuated a stop of

the vehicle. Only then did he note that there was a temporary tag in the rear

window.

                 We are not holding that Canup did not have sufficient reasonable

suspicion to effectuate a stop on the idling car, as those facts are not before us.

Rather we are holding that when Canup did effectuate a stop, he had reasonable

suspicion5 to do so based upon the factual findings of the trial court, which we find

were supported by substantial evidence.6




4
    “One general interest is of course that of effective crime prevention and detection; it is this
interest which underlies the recognition that a police officer may in appropriate circumstances
and in an appropriate manner approach a person for purposes of investigating possibly criminal
behavior even though there is no probable cause to make an arrest.” Terry, 392 U.S. at 22, 88 S.
Ct. at 1880.
5
    “Based on the officer’s testimony, we find that substantial evidence supports the trial court’s
findings.” Williams v. Commonwealth, 364 S.W.3d 65, 68 (Ky. 2011). Canup’s testimony at the
suppression hearing was not contested by Hall and formed a solid basis for the trial court’s
findings.
6
  A “seizure” for Fourth Amendment purposes occurs only when an individual is detained under
circumstances that would induce a reasonable person to believe that he or she is not at liberty to
leave. Fletcher v. Commonwealth, 182 S.W.3d 556, 559 (Ky. App. 2005) (citing Terry, 392 U.S.
1, 88 S. Ct. 1868).

                                                   -6-
               Canup was responding to the report of a car idling for a couple of

hours while parked, blocking a city street. During the initial response he observed

that there was no license plate in the rear frame. When added to the citizen pulling

away as the officer approached the vehicle on foot, while not rising to the level of

the criminal offense of fleeing or evading police,7 is sufficient to form reasonable

suspicion to effectuate a stop. The trial court’s findings were not clearly

erroneous, and its order is affirmed.

                                     CONCLUSION

               The trial court properly overruled Hall’s motion to suppress. The trial

court properly applied the law to its factual findings, following a suppression

hearing. The factual findings were not clearly erroneous, and the denial of

suppression was proper. We affirm.

               ALL CONCUR.

    BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEE:

    Jennifer Wade                              Daniel Cameron
    Frankfort, Kentucky                        Attorney General of Kentucky

                                               Mark D. Barry
                                               Assistant Attorney General
                                               Frankfort, Kentucky




7
 KRS 520.095 – fleeing or evading police in the first degree; KRS 520.100 – fleeing or evading
police in the second degree.

                                             -7-